Exhibit 10.1

 

EXECUTION VERSION

 

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
February 20, 2014, is by and among Impax Laboratories, Inc., a Delaware
corporation (the “Borrower”), the Domestic Subsidiaries of the Borrower party
hereto (each a “Guarantor” and, collectively, the “Guarantors”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as a Lender and as administrative agent under the
Credit Agreement (as hereinafter defined) (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement.

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Credit Agreement dated as of February 11, 2011 (as
amended by that certain First Amendment to Credit Agreement dated as of March
19, 2012, that certain Second Amendment to Credit Agreement dated as of January
10, 2013 and as further amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”);

 

WHEREAS, the Credit Parties have requested that the Required Lenders amend
certain provisions of the Credit Agreement; and

 

WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT

 

1.1     New Definitions. The following definition is hereby added to Section 1.1
of the Credit Agreement in the appropriate alphabetical order:     

 

“Minimum Liquidity” shall mean, as of any date of determination, the sum of all
cash and Cash Equivalents of the Credit Parties as of such date which (a) is
held in deposit accounts and/or securities accounts located in the United
States, (b) does not and would not appear as “restricted” on a consolidated
balance sheet of the Credit Parties and their Subsidiaries prepared in
accordance with GAAP, and (c) is free and clear of all Liens (other than Liens
in favor of or for the benefit of the Administrative Agent in its capacity as
agent for the Lenders.

 

 

 
 

--------------------------------------------------------------------------------

 

 

1.2     Amendment to Definition of Consolidated EBITDA. The definition of
Consolidated EBITDA set forth in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows

 

“Consolidated EBITDA” shall mean, as of any date of determination for the four
(4) consecutive fiscal quarter period ending on such date, without duplication,
(a) Consolidated Net Income for such period plus (b) the sum of the following to
the extent deducted in calculating Consolidated Net Income for such period:
(i) Consolidated Interest Expense for such period, (ii) tax expense (including,
without limitation, any federal, state, local and foreign income and similar
taxes) of the Credit Parties and their Subsidiaries for such period,
(iii) depreciation and amortization expense of the Credit Parties and their
Subsidiaries for such period, (iv) non-cash compensation expense (including
deferred non-cash compensation expense), or other non-cash expenses or charges,
arising from the sale or issuance of stock, the granting of stock options, and
the granting of stock appreciation rights and similar arrangements (including
any repricing, amendment, modification, substitution or change of any such
stock, stock option, stock appreciation rights or similar arrangements),
(v) other non-cash charges (excluding reserves for future cash charges) of the
Credit Parties and their Subsidiaries for such period in an amount not to exceed
$5,000,000, (vi) non-recurring remediation and restructuring charges of the
Credit Parties and their Subsidiaries to the extent actually incurred in an
aggregate amount not to exceed $25,000,000 during the Borrower’s fiscal year
2014, and (vii) non-cash charges of the Credit Parties and their Subsidiaries
for such period related to the impairment of intangible assets incurred during
the Borrower’s fiscal year 2014 minus (c) non-cash charges previously added back
to Consolidated Net Income in determining Consolidated EBITDA to the extent such
non-cash charges have become cash charges during such period minus (d) any other
non-recurring cash or non-cash gains during such period (including, without
limitation, (i) gains from the sale or exchange of assets and (ii) gains from
early extinguishment of Indebtedness or Hedging Agreements of the Credit Parties
and their Subsidiaries).

 

1.3     Amendment to Section 5.9(c). Section 5.9(c) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

(c)     Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio, calculated
as of the last day of each fiscal quarter from the time period beginning on the
Closing Date and ending on December 31, 2013, shall be greater than or equal to
2.00 to 1.00.

 

1.4     Amendment to Section 5.9. Section 5.9 of the Credit Agreement is hereby
amended to add the following subsection (d) in the appropriate alphabetical
order to read as follows:

 

(d)     Consolidated EBITDA. Consolidated EBITDA, calculated as of the last day
of each fiscal quarter beginning with the fiscal quarter ending March 31, 2014,
shall be greater than or equal to $50,000,000.

 

 

 
 

--------------------------------------------------------------------------------

 

 

1.5     Amendment to Section 5.9. Section 5.9 of the Credit Agreement is hereby
amended to add the following subsection (e) in the appropriate alphabetical
order to read as follows:

 

(e)      Minimum Liquidity. Minimum Liquidity, calculated as of the last day of
each fiscal quarter beginning with the fiscal quarter ending March 31, 2014,
shall be greater than or equal to $100,000,000.

 

ARTICLE II
CONDITIONS TO EFFECTIVENESS

 

2.1     Closing Conditions. This Amendment shall become effective as of the day
and year set forth above (the “Amendment Effective Date”) upon satisfaction of
the following conditions (in each case, in form and substance reasonably
acceptable to the Administrative Agent):

 

(a)     Executed Amendment. The Administrative Agent shall have received a copy
of this Amendment duly executed by each of the Credit Parties, the Lenders, and
the Administrative Agent.

 

(b)     Default. After giving effect to this Amendment, no Default or Event of
Default shall exist.

 

(c)     Fees and Expenses. The Administrative Agent shall have received from the
Borrower such fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby and King & Spalding LLP
shall have received from the Borrower payment of all outstanding fees and
expenses previously incurred and all fees and expenses incurred in connection
with this Amendment.

 

(d)     Miscellaneous. All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.

 

ARTICLE III
MISCELLANEOUS

 

3.1     Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows:

 

(a)     It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.

 

(b)     This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

 

 
 

--------------------------------------------------------------------------------

 

 

(c)     No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

 

(d)     The representations and warranties set forth in Article III of the
Credit Agreement are true and correct as of the date hereof (except for those
which expressly relate to an earlier date).

 

(e)     After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

 

(f)     The Security Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Security Documents and prior to all Liens other
than Permitted Liens.

 

(g)     The Credit Party Obligations are not reduced or modified by this
Amendment and are not subject to any offsets, defenses or counterclaims.

 

3.2     Reaffirmation of Credit Party Obligations. Each of the Credit Parties
hereby ratifies the Credit Agreement and acknowledges and reaffirms (a) that it
is bound by all terms of the Credit Agreement applicable to it and (b) that it
is responsible for the observance and full performance of its respective Credit
Party Obligations.

 

3.3     Credit Document. This Amendment shall constitute a Credit Document under
the terms of the Credit Agreement.

 

3.4     Expenses. Each of the Credit Parties agrees to pay all reasonable costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of the Administrative Agent’s legal counsel.

 

3.5     Further Assurances. Each of the Credit Parties agrees to promptly take
such action, upon the request of the Administrative Agent, as is necessary to
carry out the intent of this Amendment.

 

3.6     Entirety. This Amendment and the other Credit Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

 

 

 
 

--------------------------------------------------------------------------------

 

 

3.7     Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.

 

3.8     GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

3.9     Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

3.10     General Release. In consideration of the Administrative Agent’s and the
Required Lenders’ willingness to enter into this Amendment, each of the Credit
Parties hereby releases and forever discharges the Administrative Agent, the
Issuing Lender, the Lenders and the Administrative Agent’s, the Issuing
Lender’s, and the Lender’s respective predecessors, successors, assigns,
officers, managers, directors, employees, agents, attorneys,
representatives, and affiliates (hereinafter all of the above collectively
referred to as the “Bank Group”), from any and all claims, counterclaims,
demands, damages, debts, suits, liabilities, actions and causes of action of any
nature whatsoever, including, without limitation, all claims, demands, and
causes of action for contribution and indemnity, whether arising at law or in
equity, whether known or unknown, whether liability be direct or indirect,
liquidated or unliquidated, whether absolute or contingent, foreseen or
unforeseen, and whether or not heretofore asserted, which any of the Credit
Parties may have or claim to have against any of the Bank Group in any way
related to or connected with the Credit Documents and the transactions
contemplated thereby.

 

3.11     No Actions, Claims, Etc. As of the date hereof, each Credit Party
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against any member of the Bank Group arising from any
action by such Persons, or failure of such Persons to act under the Credit
Agreement on or prior to the date hereof.

 

3.12     Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 9.13 and 9.16 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

 

BORROWER: 

Impax Laboratories, Inc.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Bryan M. Reasons

 

Name:

Bryan M. Reasons

 

Title:

Senior Vice President, Chief Financial Officer

 

 

 

GUARANTORS:

Impax Laboratories USA, LLC,  

 



a California limited liability company

 

 

 

 

By:

/s/ Bryan M. Reasons

 

Name:

Bryan M. Reasons

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

ThoRx Laboratories, Inc.,  

 



a California corporation

        By: /s/ Bryan M. Reasons   Name: Bryan M. Reasons   Title: Chief
Financial Office        

Impax Holdings LLC,

 

a Delaware limited liability company

        By: /s/ Bryan M. Reasons   Name: Bryan M. Reasons   Title: Chief
Financial Office               Impax International Holdings, Inc.,  

a Delaware corporation

     

 

By:

/s/ Bryan M. Reasons

  Name: Bryan M. Reasons

 

Title:

Chief Financial Officer

 

 
 

--------------------------------------------------------------------------------

 

 

 

ADMINISTRATIVE AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION,   as a Lender and
as Administrative Agent               By: /s/ Charles Goldberg   Name: Charles
Goldberg   Title: Senior Vice Presiden      